DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species II according to figures 4a and 4c in the reply filed on 3/1/21 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference characters 222, 260.6, 260.9, 260.10, 224, 224.4, 224.1, 260.1, 252.1, 236, 224.3, and 260.2 found in paragraphs [0062] – [0079] of the published application also the 800+ labeled element numbers in the last paragraph describing Fig. 4c are not shown in figure 4c.  Fig 4c instead shows 200+ labeled element numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element numbers 252.3 and 260.5 in figure 4a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first valve member and second valve member recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that the first valve member and second valve member are described in the specification as being represented by reference characters 694a and 694b, respectively, which is shown in figure 10b not in the elected embodiment of figures 4a and 4c.  


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 30-34 are objected to because of the following informalities:  in line 10 of claim 30 the phrase “sliding the road and piston in a direst direction at in a first range” should be reworded for grammatical purposes.  Appropriate correction is required.
The remaining claims are objected to due to their dependency from claim 30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29, 32, 33, 36, 39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re: claim 21.  The recitation of the combination of a first cylindrical housing, a piston, a rod, a second housing, a first valve member and a second valve member not the recited piston.  If element 260 is not the piston then an element comparable to element 122 in figure 2 must be the piston (which is not shown in the elected embodiment).  The piston comparable to element 122 in figure 2 is connected to a rod comparable to element 124 but it is slidable in a first internal cavity of a first hydraulic cylindrical housing comparable to element 326 in figure 6 which is located to the exterior of a second housing 254.  The claim language requires that the second housing is located to the exterior of the first housing.  If element 252 is interpreted as the first cylindrical housing then it does not satisfy the limitation of the piston comparable to element 122 slidable within the first internal cavity of the first cylindrical housing.  Clarification on which reference characters correspond to the recited claimed elements is required.  Also, it is unclear as to which elements in figures 4a and 4c (the elected embodiment) represent the first and second valve members.  Also see the drawing objections above.
Re: claim 21.  The period after the phrase “first position” in line 16 fails to clearly define the metes and bounds of the claim. 
Re: claims 27, 28, 33, 36, and 39.  It is unclear to the Examiner how the valve assembly moves to the second position during compression or is closed during rebound when Applicant elected the embodiment of figure 4c which shows the valve assembly moving to the second position during rebound as best understood.
Re: claim 32.  The phrase “the second direction” lacks proper antecedent basis in the claim.

The remaining claims are indefinite due to their dependency from claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 21-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application 2004/0200946 to Pradel et al. in view of US Patent 5779019 to Grosspietsch et al.
Re: claims 21 and 23.  Pradel et al. show in figure 1 a damper, comprising: a first cylindrical housing 43 having an exterior and defining a first internal cavity for fluid;
a piston 7 slidable within the first internal cavity and dividing the first internal cavity into a first volume 9 or 11, 19 and a second volume the other of 9 or  11, 19;
a rod 5 extending from the cavity, said piston 7 being attached to said rod 5; a second housing shown in the area of the lead arrow of 45 located to the exterior of the first housing 43 and having a first port 53 in fluid communication with the first volume and a second port or opening surrounding element 49 in fluid communication with the second volume, said second housing defining a second internal cavity shown within element 45;
a valve assembly located in the second internal cavity, said valve assembly including a first valve member 49 movable relative to a second valve member or the valve seat associated with element 49 between a first position and a second position, wherein in the second position there is a first flow path in which element 49 is lifted from the valve seat for fluid from the first port 53 to the second port or opening surrounding element 49,
a biasing member or unlabeled element within element 49 biasing said first valve member 49 and said second valve member or valve seat associated with element 49 to the first position.

remainder of the surface area (i.e. the circumferential outer portions not exposed to the opening in the valve seat) is not exposed to pressure from the first volume, the first portion coacting with pressure from the first volume to move said first valve member toward the second position (see paragraph [0017] of Pradel et al. which explains that the actuator can be operated by magnetic force but also hydraulically), and
wherein in the second position pressure from the first volume coacts with the first portion and the remainder of the surface area to maintain said first valve member in the second position against the pressure of the biasing member, but is silent with regards to the damping fluid specifically being hydraulic and is silent with regards to the biasing member specifically being a spring.
Grosspietsch et al. teach in col. 7 lines 61-66 the use of a cylinder device for damping movement of a vehicle component being pneumatic or hydraulic.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damper of Pradel et al. to have been hydraulic, in view of the teachings of Grosspietsch et al., in order to provide a functionally equivalent means of damping movement of the vehicle component.
Pradel et al. teach in figure 2 the use of an actuator associated with a valve body 73 including a restoring spring 83.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the actuator of the valve body 49 of Pradel 
Re: claim 22.  Examiner notes that there are a finite number of predictable solutions for classifying the surface area of the first portion of the valve assembly with respect to the surface area of the remainder portion of the valve assembly. In particular, there are three identified solutions: 1. The surface area of the first portion and the remainder portion can be the same, 2. The surface area of the first portion can be less than the surface area of the remainder portion, or 3. The surface area of the first portion can be greater than the surface area of the remainder portion.
With there being only three identified solutions, one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success depending on the damping needs of the particular damping device.  See KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the surface area of the remainder portion of the valve assembly of Pradel et al., as modified, to have been greater than the surface area of the first portion, in light of the obvious to try rationale, in order to provide a means of achieving a desired damping effect depending on the particular application.
Re: claim 24.  Pradel et al., as modified, teach in figure 1 of Pradel et al. the limitation wherein the piston 7 includes a second flow path or the paths that are selectively blocked by valves 13, 15 permitting the flow of hydraulic fluid between the first volume and the second volume.

Re: claims 26, 32, and 36.  Pradel et al., as modified, teach in figure 1 of Pradel et al. the limitation wherein the damper provides a damping force that opposes compression and rebound, and the valve assembly or second piston 49 moves to the second position during rebound as fluid flows from volume 9 through openings 55, 51 and past element 59.
Re: claims 27 and 37.  Pradel et al., as modified, teach in figure 1 of Pradel et al. the limitation wherein the damper provides a damping force that opposes a compression and rebound, and the valve assembly or second piston 49 moves to the second position during compression via opening 53.
Re: claims 28 and 38.  Pradel et al., as modified, teach in figure 1 of Pradel et al. the limitation wherein the damper provides a damping force that opposes compression and rebound, and the flow path is closed during rebound below certain flow speeds which results in element 59 not opening, as best understood.
Re: claims 29 and 39.  Pradel et al., as modified, teach in figure 1 of Pradel et al. the limitation wherein the damper provides a damping force that opposes compression and rebound, and the flow path is closed during compression particularly when the flow speeds are below the speed at which element 49 is raised against the force of the biasing member, as best understood.
Re: claims 30, 33, 34, 35, and 43.  Pradel shows in figure 1 a method for hydraulically damping a vehicle suspension, comprising:

providing a damper including a cylindrical housing 43 having an internal piston 7 for pressurizing a volume 9, 11 within the housing, the piston 7 being attached to an externally extending rod 5 slidably movable in two opposite directions, the damper being adapted and configured for attachment to the suspension of a vehicle and applying damping forces to the suspension, and including a valve assembly 45 having a flow path for flow of fluid pressure and actuatable between open and closed positions;

sliding the rod 5 and piston 7 in a first direction such as in a compression direction (in a rebound direction for claim 32) in a first range of velocities less than a predetermined velocity so as not to open valve member 49;

applying pressure from the volume to the closed valve assembly during said sliding in a first range of velocities

not flowing fluid in the flow path during said sliding in the first range of velocities since the valve member 49 remains seated on the valve seat;

sliding the rod and piston in the first direction such as in the compression direction in a second range of velocities greater than the predetermined velocity so as to open valve member 49 and particularly unseat it from the associated valve seat;


moving fluid by said sliding in a second range of velocities through the opened flow path;

resisting said moving in the second velocity range with a range of damping forces that regressively decrease with increasing velocity first via friction and then via the member shown within 49, but is silent with regards to the damping fluid specifically being hydraulic and is silent with regards to the member being a member for resisting the moving in the second velocity range such as a spring.
Grosspietsch et al. teach in col. 7 lines 61-66 the use of a cylinder device for damping movement of a vehicle component being pneumatic or hydraulic.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damper of Pradel et al. to have been hydraulic, in view of the teachings of Grosspietsch et al., in order to provide a functionally equivalent means of damping movement of the vehicle component.
Pradel et al. teach in figure 2 the use of an actuator associated with a valve body 73 including a restoring spring 83.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the actuator of the valve body 49 of Pradel et al., as modified, to have included a biasing means in the form of a restoring spring, in 
Re: claim 31.  Pradel et al., as modified, teach in Pradel et al. the limitation wherein the hydraulic damper includes an external housing shown in the area of the lead arrow of 45 containing therein the hydraulic valve assembly 45.
  Re: claims 40 and 42. Pradel et al., as modified, teach in Pradel et al. the limitation wherein the predetermined amount is a first predetermined amount, and the second piston or valve member 49 moves from the opened position to the closed position after hydraulic pressure fails below a second predetermined amount that is less than the first predetermined amount since the hydraulic pressure is no longer large enough to overcome the bias of the restoring spring.
Re: claim 41.  Pradel et al., as modified, teach in Pradel et al. the limitation wherein pressure in the first volume 11 being higher than pressure in the second volume 9 corresponds to compression of the damper. 


Claims 30, 33, 34, 35, 37, 38, and 40-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5722643 to Chamberlin et al. in view of US Patent 5779019 to Grosspietsch et al.
Re: claims 30 and 33.  Chamberlin et al. show in figures 2 and 13 a method for damping a vehicle suspension comprising:
providing a damper including a cylindrical housing 42 having an internal piston 500 for pressurizing a volume within the housing, the piston being attached to 

sliding the rod and piston in a first direction upward in figure 13 in a first range of velocities less than a predetermined velocity;

applying pressure from the volume to the closed valve assembly during said sliding in a first range of velocities not forceful enough to open element 528

not flowing fluid in the flow path during said sliding in the first range of velocities;

sliding the rod and piston in the first direction in a second range of velocities greater than the predetermined velocity forceful enough to open element 528;

applying pressure from the volume to the closed valve assembly during said sliding in a second range of velocities and opening the flow path;

moving fluid by said sliding in a second range of velocities through the opened flow path 518;


	Grosspietsch et al. teach in col. 7 lines 61-66 the use of a cylinder device for a hatchback being pneumatic or hydraulic.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damper of the method of Chamberlin et al. to have been hydraulic, in view of the teachings of Grosspietsch et al., in order to provide a functionally equivalent means of damping opening and closing movement of the vehicle component.
	
	Re: claim 34.  Chamberlin et al., as modified, teach in figure 13 of Chamberlin et al. wherein the method further comprises biasing the valve assembly toward the closed position by a spring 524. 
	Re: claims 35, 37, 38, and 40-42.  Chamberlin et al. show in figures 2 and 13 a damper, comprising: a first housing 42 defining a cavity for fluid;

a first piston 500 slidable within the cavity and dividing the cavity into a first volume 32 and a second volume 34;

a rod 28 extending from the cavity, said first piston being attached to said rod as shown; a second housing 512 in fluid communication with the first volume 32, said second 

wherein the second piston has a surface area, and in the first position a first portion of the surface area corresponding to element 518 is exposed to pressure from the first volume and the remainder of the surface area or the area outside of the area corresponding to element 518 is not exposed to pressure from the first volume, the first portion coacting with pressure from the first volume to move said second piston toward the second position or the open position, and wherein in the second position pressure from the first volume coacts with the first portion and the remainder of the surface area to maintain said second piston in the second position;

wherein in the second position a flow orifice 518 is exposed to allow for the flow of fluid from the first volume 32 to the second volume 34, but is silent with regards to the damper being hydraulic.
	Grosspietsch et al. teach in col. 7 lines 61-66 the use of a cylinder device for a hatchback being pneumatic or hydraulic.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damper of the method of Chamberlin et .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9494209 in view of US Patent 6129368 to Ishikawa.
The instant invention and the Ishikawa reference both recite a hydraulic damper comprising a first housing defining a cavity, a piston, a rod extending from the cavity, the piston attached to the rod, a second housing, a second piston or valve member movable between a first position and a second position, a spring biasing the second piston or valve member to the first position, wherein the second piston or valve member has a surface area such that in the first position a first portion of the surface area is exposed to pressure from the first volume and the remainder of the surface area is not exposed to pressure from the first volume, and in the second position pressure from the first volume coacts with the first portion and the remainder of the surface area to 
Ishikawa teaches the use of a damper with a housing 12 a that is described as a cylindrical housing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first housing of the damper of the ‘209 patent to have been cylindrical, in view of the teachings of Ishikawa, in order to provide a well-known shaped structure to hold or house the damping medium to effect damping of the vehicle suspension.  With regards to the later instant invention not reciting that the rod includes an internal passageway and not reciting that the second housing is fixedly attached to the rod, Examiner notes that in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9541153 to Park includes a valve structure for a shock absorber and US 2003/0155195 to Carlson et al. includes a cylindrical housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
May 19, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657